DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/003,443 the examiner acknowledges the applicant's submission of the amendment dated 01/28/2022. At this point, claims 1 and 7 have been amended. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/28/2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-7 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 7, taking claim 7 as exemplary: 
Though Reitan (US 2014/0063061 A1), part of the prior art made of record, teaches the adjusting of simulation data and parameters of a model using real data in paragraph [0704] 
And though Beckman et al., (US 10,800,040 B1), part of the prior art made of record, teaches the adjusting of data for a neural network in column 8, lines 47-55, column 5, lines 60 – column 6, line 5, and column 7, lines 2-9 by using a neural network as a feedback engine for a robotic system that uses trial runs to refine a control policy a simulated environment by adjusting the simulated environment based on a real-world refinement phases.
The primary reason for marking of allowable subject matter of independent claims 1 and 7, taking claim 7 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method and system comprising:
“comparing the real world data with the simulation data to determine a metric of similarity between the real world data and the simulation data; providing the real world data as operational data for the neural network model if the metric of similarity is greater than a threshold metric to produce an output corresponding to an output with the simulation data from the neural network model; adjusting the real world data to correspond with the simulation data and providing the adjusted data as the operational data for the neural network model if the metric of similarity is not greater than the threshold metric; and operating the neural network model with the adjusted data to produce an output with the adjusted data corresponding to an output with the simulation data from the neural network model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use the adjusting of parameters of model, the use of real and simulated data, and the use of a neural network, it does not teach adjusting the real world data to correspond with the simulation data and providing the adjusted data as the operational data for the neural network model if the metric of similarity is not greater than the threshold metric and using the adjusted real-world data for operating a neural.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124